                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                  AT ROANOKE, VA
                                                                                       FILED

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION
                             DECEMBER 2018 SESSION

UNITED STATES OF AMERICA                   )       Criminal No. 7:18-cr-   S7
                                           )
v.                                         )
                                           )       SEALED INDICTMENT
                                           )
SHAROCK DEMETRIUS STARKEY                  )       In Violation of:
                                           )
                                           )              21 U.S.C. § 841(a)(1)
                                           )              18 U.S.C. § 924(c)
                                           )              18 U.S.C. § 922(g)(l)

                                       COUNT ONE

The Grand Jury charges:

       1.    That on or about May 9, 2018, in the Western Judicial District of Virginia,

the defendant, SHAROCK DEMETRIUS STARKEY, did knowingly and intentionally

distribute a measurable quantity of a mixture and substance containing a detectable

amount of cocaine, a Schedule II controlled substance.

       2.      All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(l)(C).

                                       COUNT TWO

The Grand Jury further charges:

       1.    That on or about July 3, 2018, in the Western Judicial District of Virginia, the

defendant, SHAROCK DEMETRIUS STARKEY, did knowingly and intentionally

distribute a measurable quantity of a mixture and substance containing a detectable


                                               1
amount of heroin, a Schedule I controlled substance.

        2.       All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b )(1 )(C).

                                       COUNT THREE

The Grand Jury further charges:

        1.     That on or about July 17, 2018, in the Western Judicial District of Virginia,

the defendant, SHAROCK DEMETRIUS STARKEY, did knowingly and intentionally

distribute a measurable quantity of a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance.

        2.       All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b )(1)(C).

                                        COUNT FOUR

The Grand Jury further charges:

        1.     That on or about July 18, 2018, in the Western Judicial District of Virginia,

the defendant, SHAROCK DEMETRIUS STARKEY, did knowingly and intentionally

distribute a measurable quantity of a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance.

        2.       All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b )(1 )(C).




                                                2
                                        COUNT FIVE

The Grand Jury further charges:

        1.    That on or about July 18, 2018, in the Western Judicial District of Virginia, at

a time and place different from that of Count Four, the defendant, SHAROCK

DEMETRIUS STARKEY, did knowingly and intentionally possess with the intent to

distribute a measurable quantity of a mixture and substance containing a detectable

amount of cocaine, a Schedule II controlled substance.

        2.      All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b )(1)(C).

                                         COUNT SIX

The Grand Jury further charges:

        1.    That on or about July 18, 2018, in the Western Judicial District of Virginia, at

a time and place different from that of Count Four, the defendant, SHAROCK

DEMETRIUS STARKEY, did knowingly and intentionally possess with the intent to

distribute a measurable quantity of a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance.

       2.       All in violation of Title 21, United States Code, Sections 841(a)(l) and

(b )(l)(C).




                                               3
                                       COUNT SEVEN

The Grand Jury further charges:

       1.     On or about July 18, 2018, in the Western Judicial District of Virginia, the

defendant, SHAROCK DEMETRIUS STARKEY, having been previously convicted of a

crime punishable by imprisonment for a term exceeding one year, did knowingly possess

firearms, to wit a Romarms model Draco 7.62 caliber pistol, a Smith & Wesson model

M&P 40 .40 caliber pistol, a Rossi model R461 .357 caliber revolver, a Sig Sauer model

p220 .45 caliber pistol, and an additional Romarms model Draco 7.62 caliber pistol, all of

which had previously been shipped and transported in interstate or foreign commerce.

       2.      All in violation of Title 18, United States Code, Section 922(g)(l ).

                                       COUNT EIGHT

The Grand Jury further charges:

       1. That on or about April28, 2018, in the Western Judicial District of Virginia,

the defendant, SHAROCK DEMETRIUS STARKEY, knowingly possessed certain

firearms , to wit a Romarms model Draco 7.62 caliber pistol, a Smith & Wesson model

M&P 40 .40 caliber pistol, a Rossi model R461 .357 caliber revolver, and a Sig Sauer

model p220 .45 caliber pistol, in furtherance of a drug trafficking crime for which he may

be prosecuted in a court of the United States, as set forth in Counts Five and Six of this

Indictment.

       2. All in violation of Title 18, United States Code, Section 924( c).



                                               4
                               NOTICE OF FORFEITURE

       1.      Upon conviction of one or more of the felony offenses alleged in this

Indictment, the defendants shall forfeit to the United States:

            a. any property constituting, or derived from, any proceeds obtained,
               directly or indirectly, as a result of said offenses, pursuant to 21
               U.S.C. § 853(a)(1).

            b. any property used, or intended to be used, in any manner or part, to
               commit, or to facilitate the commission of said offenses, pursuant to
               21 U.S .C. § 853(a)(2).

            c. any firearm used or intended to be used to facilitate the
               transportation, sale, receipt, possession, or concealment of controlled
               substances and/or raw materials, as described in 21 U.S.C. §
               88 1(a)(1) and (2), and any proceeds traceable to such property,
               pursuant to 21 U.S.C. § 881(a)(11) and 28 U.S.C. § 2461(c).

            d. any firearms and ammunition involved or used in the commission of
               said offenses, or possessed in violation thereof, pursuant to 18
               U.S.C. § 924(d) and 28 U.S.C. § 2461(c).


       2.      The property to be forfeited to the United States includes but is not limited

to the following property:

       a.      Money Judgment

                  An undetermined sum of United States currency and all interest
                  and proceeds traceable thereto, in that such sum in aggregate was
                  obtained directly or indirectly as a result of said offenses or is
                  traceable to such property.

       b.      Firearms

       1) A Romarms model Draco 7.62 caliber pistol, serial # DB-4820-17 RO
       2) A Smith & Wesson model M&P 40 .40 caliber pistol, serial # DXK2952
       3) A Rossi model R461 .357 caliber revolver, serial # 00767117
                                              5
    ..

           4) A Sig Sauer model p220 .45 caliber pistol, serial # 37B003298
           5) A Romarms model Draco 7.62 caliber pistol, serial# 4167-10 RO
           6) All ammunition, magazines, and accessories associated with these
              firearms

           3.        If any of the above-described forfeitable property, as a result of any act or

    omission of the defendant:

                a.   cannot be located upon the exercise of due diligence;
                b.   has been transferred or sold to, or deposited with a third person;
                c.   has been placed beyond the jurisdiction of the Court;
                d.   has been substantially diminished in value; or
                e.   has been commingled with other property which cannot be
                     subdivided without difficulty;

    it is the intent of the United States to seek forfeiture of any other property of the

    defendant up to the value of the above-described forfeitable property, pursuant to 21

    U.S.C. § 853(p).

           A TRUE BILL this          /3   day of December, 2018.


                                                               s/Grand Jury Foreperson
                                                               FOREPERSON


~
    &!~
    THOMAS T. CULLEN
    UNITED STATES ATTORNEY




                                                    6
